Case 0:21-cv-60004-RKA Document 5 Entered on FLSD Docket 01/22/2021 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


 ANDRES GOMEZ,
         Plaintiff                                    Case Number: 0:21-cv-60004-RKA


 MISSION BBQ MARKET PARTNERS OF SOUTHERN FLORIDA, LLC.,
        Defendant
 ________________________________/
                           NOTICE OF DISMISSAL WITH PREJUDICE

        Plaintiff, pursuant to FRCP 41(a)(1)(A)(i) hereby gives this Honorable Court notice of

 dismissal of this action with prejudice and, unless otherwise agreed, each party shall bear their own

 attorney’s fees and costs.


                                                             Respectfully submitted,



 Dated: January 22, 2021                            /s/ Alberto R. Leal.
                                                      Alberto R. Leal
                                                      Florida Bar No.: 1002345
                                                      E-Mail: al@thelealfirm.com
                                                      The Leal Law Firm, P.A.
